     Case 3:20-cv-00322-MMD-CLB Document 28 Filed 07/23/21 Page 1 of 4


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     THOMAS JUSTIN SJOBERG,                           Case No. 3:20-cv-00322-MMD-CLB

7                                  Petitioner,                       ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11   I.     SUMMARY

12          This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the Court

13   is Respondents' motion to dismiss.1 (ECF No. 14 “Motion”).) The Court finds that ground

14   one of the petition is not addressable in federal habeas corpus. The court therefore grants

15   Respondents’ Motion and dismisses ground one.

16   II.    BACKGROUND

17          On May 6, 2015, Deputy Sheriff Wayne Hawley of Lyon County, Nevada,

18   interviewed Petitioner Thomas Justin Sjoberg. (Exh. 1, ECF No. 4-1.) At the conclusion

19   of the interview, Hawley arrested Sjoberg. On May 29, 2015, Sjoberg was charged in

20   state district court with the following counts: one count of sexual assault on a child under

21   the age of 16 years, not causing substantial bodily harm; one count of lewdness with a

22   child under the age of 14 years; one count of abuse, neglect, or endangerment of a child,

23   not causing substantial bodily or mental harm; one count of battery with intent to commit

24   sexual assault; and one count of open or gross lewdness. (Exh. 17, ECF No. 16-2.)2 The

25

26
            1Sjoberg   opposed the Motion (ECF No. 24) and Respondents filed a reply (ECF
27   No. 25).
            2Sjoberg filed exhibits 1-16 (ECF No. 4) shortly after he filed his habeas corpus
28
     petition. Respondents filed their exhibits when they filed their Motion. Respondents
     continued with Sjoberg’s numbering scheme, and their first exhibit is numbered 17.
     Case 3:20-cv-00322-MMD-CLB Document 28 Filed 07/23/21 Page 2 of 4


1    state district court then sent Sjoberg to a mental-health center for a competency

2    evaluation. (Exh. 21, ECF No. 16-5.) On November 25, 2015, the prosecution filed a new

3    information charging Sjoberg with one count of lewdness with a child under the age of 14

4    years. (Exh. 26, ECF No. 16-10.) On December 7, 2015, Sjoberg pleaded guilty to that

5    count under a guilty plea agreement, pursuant to North Carolina v. Alford, 400 U.S. 25

6    (1970). (Exh. 28, ECF No. 16-12; Exh. 29, ECF No. 16-13.)

7           On February 8, 2016, Sjoberg filed a motion for a new trial. (Exh. 32, ECF No. 16-

8    16.) On March 27, 2016, the state district court denied the motion. (Exh. 37, ECF No. 17-

9    2.) On May 5, 2016, the state district court entered a judgment of conviction. (Exh. 42,

10   ECF No. 17-7.) Sjoberg appealed. (Exh. 43, ECF No. 17-8.) On April 19, 2017, the

11   Nevada Supreme Court affirmed Sjoberg’s conviction. (Exh. 56, ECF No. 18-5.)

12          On November 1, 2017, Sjoberg filed a post-conviction habeas corpus petition in

13   the state district court. (Exh. 58, ECF No. 18-7.) The state district court appointed counsel

14   to represent Sjoberg. (Exh. 62, ECF No. 18-11.) Sjoberg then filed a counseled

15   supplement to the petition. (Exh. 63, ECF No. 18-12.) Sjoberg filed an amended petition

16   on February 21, 2018. (Exh. 71, ECF No. 19-1.) The state district court held a hearing on

17   October 24, 2018. (Exh. 81, ECF No. 21-1.) On December 27, 2018, the state district

18   court denied the petition. (Exh. 84, ECF No. 22-1.) Sjoberg appealed. (Exh. 85, ECF No.

19   22-2.) The Nevada Court of Appeals affirmed on April 10, 2020. (Exh. 105, ECF No. 23-

20   4.)

21          On June 1, Sjoberg filed a counseled petition for a writ of habeas corpus pursuant

22   to 28 U.S.C. § 2254 in this court. (ECF No. 1.) Respondents then filed their Motion. (ECF

23   No. 14.)

24   III.   LEGAL STANDARD

25          “[A] guilty plea represents a break in the chain of events which has preceded it in

26   the criminal process. When a criminal defendant has solemnly admitted in open court that

27   he is in fact guilty of the offense with which he is charged, he may not thereafter raise

28   independent claims relating to the deprivation of constitutional rights that occurred prior

                                                  2
     Case 3:20-cv-00322-MMD-CLB Document 28 Filed 07/23/21 Page 3 of 4


1    to the entry of the guilty plea. He may only attack the voluntary and intelligent character

2    of the guilty plea by showing that the advice he received from counsel was not within the

3    standards set forth in [McMann v. Richardson, 397 U.S. 759 (1970)].” Tollett v.

4    Henderson, 411 U.S. 258, 267 (1973); see also Mahrt v. Beard, 849 F.3d 1164, 1170 (9th

5    Cir. 2017).

6    IV.    DISCUSSION

7           A.     HENDERSON BARS CONSIDERATION OF GROUND ONE

8           The Petition asserts two grounds for relief. In ground one, Sjoberg claims that he

9    was in custody when Deputy Hawley interrogated him. However, Sjoberg alleges Hawley

10   initially did not give Sjoberg the warning required by Miranda v. Arizona, 384 U.S. 436

11   (1966). Sjoberg then alleges that Hawley later did not obtain a constitutionally proper

12   waiver of Sjoberg's rights under Miranda. In ground two, Sjoberg claims that trial counsel

13   provided ineffective assistance by advising Sjoberg to plead guilty under Alford instead

14   of filing a motion to suppress his statements to Hawley.

15          Respondents argue that Henderson bars consideration of ground one because it

16   is a claim of a violation of constitutional rights that occurred before Sjoberg pleaded guilty.

17   (ECF No. 14 at 3-4.) Petitioner's argument in opposition concludes:

18          [T]he merits of Ground I [must] be reached, in order to reach the merits of
            ground II. [Henderson] simply does not apply for that reason. Ground I really
19          is an extension of Ground II.

20   (ECF No. 24 at 5.) The court disagrees. Petitioner has structured his Petition such that

21   the parties need to consider the allegations in ground one to reach the merits of ground

22   two. However, the legal standard for ground two remains that of a claim of ineffective

23   assistance of trial counsel: deficient performance by trial counsel below an objective

24   standard of reasonableness, and prejudice such that there is a reasonable probability

25   that, but for counsel's errors, the outcome of the proceedings would have been different.

26   See Strickland v. Washington, 466 U.S. 668, 687-88 (1984). 3 Additionally, the Court's

27
            3Henderson   does not bar consideration of ground two, nor do respondents argue
28   that it does, because the claim is that counsel's failure to file a motion to suppress affected
     Sjoberg's decision to plead guilty under Alford. See Mahrt, 849 F.3d at 1169-71.
                                                   3
     Case 3:20-cv-00322-MMD-CLB Document 28 Filed 07/23/21 Page 4 of 4


1    review is limited to determining whether the decision of the Nevada Court of Appeals was

2    contrary to, or an unreasonable application of, Strickland. The Court can and will reach

3    the merits of ground two, but it is incorrect to say that the court must reach the merits of

4    ground one to reach the merits of ground two. Henderson thus bars consideration of

5    ground one. The Court dismisses it.

6           B.     EXHAUSTION OF GROUND ONE

7           Respondents argue in the alternative that Sjoberg has not exhausted his state-

8    court remedies for ground one because he never has presented a free-standing Miranda

9    claim to those courts. (ECF No. 14 at 4-5.) The Court will not consider this argument

10   because the Court is dismissing ground one for the reasons above.

11   V.     CONCLUSION

12          The Court notes that the parties made several arguments and cited to several

13   cases not discussed above. The Court has reviewed these arguments and cases and

14   determines that they do not warrant discussion as they do not affect the outcome of the

15   motion before the Court.

16          It is therefore ordered that Respondents' motion to dismiss (ECF No. 14) is

17   granted. Ground one is dismissed from this action.

18          It is further ordered that Respondents will have 60 days from the date of entry of

19   this order to file and serve an answer, which must comply with Rule 5 of the Rules

20   Governing Section 2254 Cases in the United States District Courts. Petitioner will have

21   30 days from the date on which the answer is served to file a reply.

22          DATED THIS 23rd Day of July 2021

23

24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26

27
28

                                                  4
